

115 SRES 586 IS: Honoring the 170th anniversary of the first women’s rights convention held in the United States in Seneca Falls, New York.
U.S. Senate
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 586IN THE SENATE OF THE UNITED STATESJuly 19, 2018Mrs. Gillibrand (for herself and Mr. Nelson) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONHonoring the 170th anniversary of the first women’s rights convention held in the United States in
			 Seneca Falls, New York.
	
 Whereas 2018 marks the 170th anniversary of the first women’s rights convention held in the United States in Seneca Falls, New York, organized by Elizabeth Cady Stanton and Lucretia Mott;
 Whereas the momentum created by organized women in the 1800s led to the first women’s rights convention and the passing of the Declaration of Sentiments in Seneca Falls, New York;
 Whereas, at Seneca Falls, New York, 68 women and 32 men signed the Declaration of Sentiments, a plea for the end of discrimination against women;
 Whereas the Declaration of Sentiments offered at Seneca Falls, New York, was modeled after the Declaration of Independence and declared that all men and women are created equal, linking women’s rights directly to the founding ideals of the United States;
 Whereas women’s suffrage activists tirelessly worked together to form organizations that raised public awareness, resulting in the adoption of the 19th Amendment to the Constitution of the United States in 1920, guaranteeing all women of the United States the right to vote;
 Whereas, in 2018, women have made giant leaps in the cause for gender equality, yet still struggle daily for equal treatment;
 Whereas women of the United States earn only 80 cents for every dollar earned by men of the United States;
 Whereas women constitute 50.8 percent of the population of the United States but only 20 percent of the 115th Congress; and
 Whereas empowering women offers tremendous opportunity for economic and social progress: Now, therefore, be it
	
 That the Senate— (1)recognizes the importance of the 170th anniversary of the first women’s rights convention held in the United States;
 (2)promotes meaningful participation of women in every sector of society; and (3)supports policy measures that promote gender equality and the empowerment of women.